DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	The status of the claims as filed in the reply dated 3/19/2018 are as follows:
	Claims 1-6 are canceled,
	Claims 7, 11, and 20 are amended, 
	Claims 15 and 18 are withdrawn,
	Claims 7-20 are currently pending. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Claim limitation “vibration actuating device” and “electric energy driving device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language vibration actuating” and "electric energy driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Vibration actuating device: page 5, lines 6-17.
Electric energy driving device: page 6, lines 13-21.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 7 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takayama (Japanese Patent Publication JP2006332377A, previously cited).

Regarding Claim 7, Takayama discloses a thermal energy transfer device (fig 1) including an enclosure (computer, as this device is to be used in a computer, see ¶ 0002) filled with a thermal energy transferring fluid (air) and within which a thermal energy body (200,300, 410) is situated, the thermal energy transferring fluid surrounding and exchanging thermal energy with the thermal energy body and the enclosure (as the air surrounds the body), comprising:
an energy transmission interface (100);
an electrically conductive body (see annotated fig 1 below) that connects the energy transmission interface (100) to the thermal energy body, to electrically connect the energy transmission interface and the thermal energy0 body (implicit);
a vibration actuating device (600, see annotated fig 1 below) fixed within the enclosure and connected to the thermal energy body by at least a connecting arm (see annotated fig 1 below) extending at least from the vibration actuating device to the thermal energy body for causing the thermal energy body (200, 300, 410) to vibrate relative to the thermal energy 
an electric energy driving device  for supplying a driving electrical energy to the vibration actuating device (there would inherently have to be an electric energy driving device).


    PNG
    media_image1.png
    811
    703
    media_image1.png
    Greyscale



Regarding Claim 11, Takayama further discloses wherein the connecting arm is (see annotated fig 1 above) a vibration arm that extends from the vibration actuating device (600) and is coupled to the thermal energy body (200, 300, 410) to perform vibrating displacement of the thermal energy body (¶ 0019-0025).
Allowable Subject Matter
7.	Claims 8-10, 1-14, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HARRY E ARANT/Examiner, Art Unit 3763